Fourth Court of Appeals
                                San Antonio, Texas
                                    November 17, 2016

                                    No. 04-16-00532-CV

  FRANKLIN ADVISERS, INC., on behalf of certain investment funds managed by it; Oz
Management LP, on behalf of certain investment funds managed by it, Oz Management II LP, on
     behalf of certain investment funds managed by it; and Benefit Street Partners, LLC,
                                         Appellants

                                             v.

      IHEARTCOMMUNICATIONS INC., f/k/a Clear Channel Communication, Inc.,
                             Appellee

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016-CI-04006
                      Honorable Cathleen M. Stryker, Judge Presiding


                                      ORDER
    Bruce S. Bennett's unopposed verified motion to appear pro hac vice is hereby
GRANTED.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of November, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court